In a matrimonial action in which the defendant wife was granted a judgment of divorce, the parties cross-appeal from an order of the Supreme Court, Rockland County, dated July 20, 1976, which (1) denied plaintiff’s motion, inter alia, for a downward modification of the ■ support provisions of the judgment and (2) granted the branch of defendant’s application which sought an upward modification of support, but denied the branch of her application which sought counsel fees. Order modified, on the facts, by deleting therefrom the provision which directs plaintiff to pay defendant $175 per week for her support and substituting therefor a provision that plaintiff shall pay defendant $150 per week for her support. As so modified, order affirmed, without costs or disbursements. The increase *833in support payments was not warranted under the facts herein. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.